NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4843-16T2

MTGLQ INVESTORS, LP,1

        Plaintiff-Respondent,

v.

JANICE M. LAWRENCE,

        Defendant-Appellant,

and

MR. LAWRENCE, husband of JANICE
M. LAWRENCE and FIRST FINANCIAL
FEDERAL CREDIT UNION,

     Defendants. 2
_______________________________

              Submitted August 7, 2018 - Decided August 10, 2018

              Before Judges Mayer and Mawla.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Ocean County, Docket No.
              F-025868-14.

1
   During the pendency of this foreclosure action, Green Tree
Servicing, LLC, the original plaintiff, merged into Ditech
Financial, LLC (Ditech). Ditech was substituted as plaintiff by
order dated January 4, 2016. Ditech then assigned the mortgage
to MTGLQ Investors, LP. This entity was substituted as plaintiff
by order dated November 22, 2016.
2
     Only defendant Janice M. Lawrence filed a contesting answer.
            Janice M. Lawrence, appellant pro se.

            Phelan Hallinan Diamond & Jones, PC, attorneys
            for respondent (Brian J. Yoder, on the brief).

PER CURIAM

     Defendant appeals from the following orders: a September 18,

2015 order granting summary judgment in favor of the original

plaintiff, Green Tree Servicing, LLC (Green Tree), and denying

defendant's cross-motion to dismiss the foreclosure complaint; an

April 28, 2017 order denying defendant's motion to fix the amount

due; and a May 23, 2017 final judgment in favor of plaintiff MTGLQ

Investors, L.P.     We affirm.

     Defendant borrowed $161,000 from GMAC Mortgage Corporation

DBA ditech.com. The note provided for monthly payments of $965.28.

To secure the loan amount, defendant executed a non-purchase money

mortgage    on   property   in   Toms       River   to   Mortgage   Electronic

Registration Systems, Inc. (MERS) as nominee for GMAC Mortgage

Corporation DBA ditech.com, its successors and assigns.                     The

mortgage was recorded on May 1, 2006. MERS assigned the mortgage

to GMAC Mortgage, LLC and the assignment of mortgage was recorded

on April 12, 2012.     GMAC Mortgage, LLC assigned the mortgage to

Green Tree and the assignment of mortgage was recorded on August

21, 2013.



                                        2                             A-4843-16T2
      In   February    2011,   defendant     failed    to   make   the   monthly

payments.     On July 30, 2013, Green Tree sent a notice of intent

to foreclose (NOI) to defendant at the mortgaged property.3                    The

NOI, sent by regular and certified mail, notified defendant of the

default.    The NOI also advised defendant of the right to cure the

default and the commencement of a foreclosure action if the default

was not cured.

      Defendant failed to cure the default and, on June 24, 2014,

Green Tree filed a foreclosure complaint.                   Defendant filed a

contesting answer on September 17, 2014.

      Green Tree filed a motion for summary judgment and to strike

defendant's answer.        The motion included a certification from

Danielle Froelich (Froelich), who was employed by Green Tree as a

Document Execution Specialist.             In her certification, submitted

in accordance with Rule 1:6-6, Froelich certified that Green Tree

had possession of the note prior to mailing the NOI and filing the

foreclosure       complaint.     Her   certification        also   stated    that

defendant defaulted and remained in default.

      Defendant opposed the motion and filed a cross-motion to

dismiss     the    foreclosure   complaint.           Defendant    argued      the

certification in support of summary judgment failed to establish



3
    The mortgaged property is defendant's personal residence.

                                       3                                 A-4843-16T2
Green Tree was the owner of the debt.            Defendant further argued

the assignment to Green Tree was invalid because there was no

intent to grant, sell, assign, or transfer the mortgage rights to

Green Tree.   Additionally, defendant claimed the NOI was deficient

and Green Tree failed to provide evidence of mailing of the NOI.

     The motion judge granted summary judgment in favor of Green

Tree, and struck defendant's contesting answer.             The judge found

the assignments of the mortgage and other documents in support of

summary judgment admissible based on Froelich's certification.

Froelich   certified    that    she       had   knowledge      regarding    the

maintenance of the records and personally reviewed the account.

The judge concluded the information in Froelich's certification

was admissible under the business records exception to the hearsay

rule,   N.J.R.E.   803(c)(6).     In       accordance   with    the   mortgage

documents, the judge determined that Green Tree had standing to

proceed with the foreclosure.             The judge also found defendant

defaulted when she failed to pay the valid debt pursuant to the

mortgage documents.

     After the entry of summary judgment, Ditech sent a notice to

defendant, in accordance with the Fair Foreclosure Act (FAA),

N.J.S.A. 2A:50-53 to -73, advising that it would be submitting

proof for entry of a Final Judgment of Foreclosure.               The January

22, 2016 notice allowed ten (10) days for defendant to indicate

                                      4                               A-4843-16T2
any reasonable likelihood of providing payment necessary to cure

the default.    Subsequent to this notice, the mortgage was assigned

to plaintiff.

     On March 22, 2017, plaintiff moved for entry of a final

judgment in foreclosure.      Defendant filed a motion to fix the

amount due. On April 28, 2017, the motion judge denied defendant's

motion to fix the amount due. The case proceeded as an uncontested

matter and a final judgment was entered in favor of plaintiff on

May 23, 2017, in the amount of $232,539.43.

     Defendant appealed.    On appeal, defendant claims Green Tree

lacked standing to file a foreclosure complaint.       In addition,

defendant contends Green Tree did not mail the NOI to her in

accordance with the FFA.     She further alleges that the various

assignments of the mortgage were invalid and the certification

supporting the validity of the assigned mortgages was deficient.

She also claims the payment history produced by Green Tree in

support of the default fails to demonstrate her nonpayment of the

loan.

     Our review of a ruling on summary judgment is de novo,

applying the same legal standard as the trial court.    Townsend v.

Pierre, 221 N.J. 36, 59 (2015).   "Summary judgment must be granted

if 'the pleadings, depositions, answers to interrogatories and

admissions on file, together with the affidavits, if any, show

                                  5                         A-4843-16T2
there is no genuine issue as to any material fact challenged and

that the moving party is entitled to a judgment . . . as a matter

of law.'"    Town of Kearny v. Brandt, 214 N.J. 76, 91 (2013)

(quoting R. 4:46-2(c)).          We accord no special deference to the

trial judge's conclusions on issues of law.             Nicholas v. Mynster,

213 N.J. 463, 478 (2013).

     A party seeking to foreclose must demonstrate "execution,

recording, and non-payment of the mortgage."            Thorpe v. Floremoore

Corp., 20 N.J. Super. 34, 37 (App. Div. 1952).                In addition, the

foreclosing party must "own or control the underlying debt."

Deutsche Bank Nat'l Tr. Co. v. Mitchell, 422 N.J. Super. 214, 222

(App. Div. 2011) (quoting Wells Fargo Bank, N.A. v. Ford, 418 N.J.

Super. 592, 597 (App. Div. 2011)).               In Mitchell, we held that

either possession of the note or an assignment of the mortgage

predating the original complaint conferred standing.                Id. at 225.

     In this case, based on the documentary evidence, Green Tree

had standing to proceed with the foreclosure action because it

possessed   the   note   prior    to   mailing    the   NOI   and   filing   the

foreclosure complaint.      Green Tree, or its assignee, remained in

possession of the note throughout the proceedings.                  Green Tree

established, by way of admissible and competent proofs attached

to a proper certification, the validity of the mortgage, the amount



                                       6                               A-4843-16T2
of the indebtedness, and the right to resort to foreclosure of the

mortgaged premises.

     Defendant failed to present any legally competent evidence

to support her bald allegations. The evidence upon which defendant

relied to challenge Green Tree's standing to proceed with the

foreclosure was not authenticated and was culled from the internet,

untethered to the note, mortgage, or any other documents relevant

to this matter.

     Turning to defendant's argument that the NOI failed to comply

with the FFA, our review of the record confirms the NOI was served

on defendant in accordance with N.J.S.A. 2A:50-56.            Froelich's

certification states the NOI was sent, by certified and regular

mail, to defendant at the mortgaged property's address.4                In

accordance with the statute, "[t]he notice is deemed to have been

effectuated on the date the notice is delivered in person or mailed

to the party."    N.J.S.A. 2A:50-56(b).

     We   also    reject   defendant's    argument   that     Froelich's

certification was deficient.      Froelich certified that she had

particular knowledge regarding the maintenance of the records in

this matter and personally reviewed those records.          Froelich was

competent to testify as to the information in her certification


4
   We note that defendant's address in her appellate submissions
is the same address to which the NOI was mailed.

                                  7                             A-4843-16T2
pursuant to Rule 1:6-6. In addition, the information in Froelich's

certification was properly admitted under the business records

exception to the hearsay rule.             See N.J.R.E. 803(c)(6).

     On   the      challenge   to    the   amount      of   the   final   judgment,

plaintiff supplied all of the documents required pursuant to Rule

4:64-2.    Although defendant challenges the accuracy of the amount

due, she failed to present any proofs to support her challenge or

raise any material disputed facts.

     Having        reviewed    the    record,     we    agree      that   plaintiff

established a prima facie case for foreclosure. "The only material

issues    in   a    foreclosure      proceeding   are       the   validity   of    the

mortgage, the amount of the indebtedness, and the right of the

mortgagee to resort to the mortgage premises."                    Great Falls Bank

v. Pardo, 263 N.J. Super. 388, 394 (Ch. Div. 1993), aff'd, 273
N.J. Super. 542 (App. Div. 1994).              Defendant did not dispute that

she signed the note and mortgage, defaulted on the payment, and

has not paid the mortgage since February 2011.

     Defendant's remaining arguments lack sufficient merit to

warrant discussion in a written opinion.                R. 2:11-3(e)(1)(E).

     Affirmed.




                                           8                                 A-4843-16T2